EXHIBIT 99.1 Date: February 23, 2011 530-8th Avenue SW, 6th floor Calgary AB, T2P 3S8 www.computershare.com To: All Canadian Securities Regulatory Authorities NYSE Subject: PENGROWTH ENERGY CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General Meeting Record Date for Notice of Meeting : 21-03-2011 Record Date for Voting (if applicable) : 21-03-2011 Beneficial Ownership Determination Date : 21-03-2011 Meeting Date : 05-05-2011 Meeting Location (if available) : Calgary, AB Voting Security Details: Description CUSIP Number ISIN COMMON SHARES 70706P104 CA70706P1045 Sincerely, Computershare Trust Company of Canada / Computershare Investor Services Inc. Agent for PENGROWTH ENERGY CORPORATION
